Exhibit 10.01

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND STIPULATION






 


 
THIS SETTLEMENT AGREEMENT and STIPULATION dated as of March        , 2014


by and between Mondial Ventures, Inc. (“Mondial” or the “Company”), a
corporation formed under the laws of the State of Nevada, and IBC Funds, LLC
(“IBC”), a Nevada Limited Liability Company.
 
BACKGROUND:


WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $206,000.00; and
 
WHEREAS, these liabilities are past due; and


WHEREAS, IBC acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and
 
WHEREAS, IBC and Mondial desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the “Claims”).
 
NOW, THEREFORE, the parties hereto agree as follows:


1.           Defined Terms.   As used in this Agreement, the following terms
shall have the following meanings specified or indicated (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
 
"AGREEMENT" shall have the meaning specified in the preamble hereof. “CLAIM
AMOUNT” shall mean $206,000.00.
 
"COMMON STOCK" shall mean the Company's common stock, $.001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).
 


 
1

--------------------------------------------------------------------------------

 
 
“COURT” shall mean Circuit Court within Sarasota County, Florida. "DISCOUNT"
shall mean forty (40%) percent, subject to paragraph 3(b) herein. "DTC" shall
have the meaning specified in Section 3b.
 
"DWAC" shall have the meaning specified in Section 3b. "FAST" shall have the
meaning specified in Section 3b.
 
"MARKET PRICE" on any given date shall mean the lowest Sale Price during the
Valuation Period.
 
"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.
 
"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.
 
“SELLER” shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.
 
"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.
 
“TRADING PERIOD” shall mean Trading Days during the Valuation Period.

 
"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).
 
 
2

--------------------------------------------------------------------------------

 
 
"VALUATION PERIOD" shall mean the fifteen (15) day Trading Period preceding the
share request inclusive of the day of any Share Request pursuant to this
agreement (the “Trading Period”); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranches pursuant to Sections 3(a) and 3(e), and/or (2) one or
more Additional Issuances is required to be made pursuant to Section 3(d) below,
in which case the Valuation Period for each issuance shall be extended to
include additional trading days pursuant to such issuance. The Valuation Period
shall begin on the date of any Share Request pursuant to this Agreement, but
shall be suspended to the extent that any subsequent Initial Issuance tranche
and/or Additional Issuance is due to be made until such date as such Initial
Issuance tranche and/or Additional Issuance is delivered to IBC pursuant to
Section 3(b)(iii). Any period of suspension of the Valuation Period shall be
established by means of a written notice from IBC to the Company.
 
                         2.         Fairness Hearing. Upon the execution hereof,
Company and IBC agree, pursuant to Section 3(a)(10) of the Securities Act of
1933 (the “Act”), to immediately submit the terms and conditions of this
Agreement to the Court for a hearing on the fairness of such terms and
conditions, and the issuance exempt from registration of the Settlement Shares.
This Agreement shall become binding upon the parties only upon entry of an order
by the Court substantially in the form annexed hereto as Exhibit A (the
“Order”).
 
                         3.        Settlement Shares. Following entry of an
Order by the Court in accordance with Paragraph 2 herein and the delivery by IBC
and Company of the Stipulation of Dismissal (as defined below), Company shall
issue and deliver to IBC shares of its Common Stock (the “Settlement Shares”) as
follows:
 
a.           In settlement of the Claims, Company shall initially issue and
deliver to IBC, in one or more tranches as necessary subject to paragraph 3(f)
herein, shares of Common Stock (the “Initial Issuance”), subject to adjustment
and ownership limitations as set forth below, sufficient to satisfy the
compromised amount at a forty percent (40%) discount to market (the total amount
of the claims divided by 60%) subject to paragraph 3(b) herein, based on the
market price during  the valuation period as defined herein through the issuance
of freely trading securities issued pursuant to Section 3(a)(10) of the
Securities Act (the “settlement shares”). The Company shall also issue to IBC,
on the issuance date(s), three hundred seventy five thousand (375,000) freely
trading shares pursuant to Section 3(a)(10) of the Securities Act in accordance
herewith as a settlement fee.
 
b.           No later than the first business day following the date that the
Court enters the Order, time being of the essence, Company shall: (i) cause its
legal counsel to issue an opinion to Company’s transfer agent, in form and
substance reasonably acceptable to IBC and such transfer agent, that the shares
of Common Stock to be issued as the Initial Issuance, Additional Issuance (as
defined below) and shares issued as a settlement fee are legally issued, fully
paid and non-assessable, are exempt from registration under the Securities Act,
may be issued without restrictive legend, and may be resold by IBC without
restriction; (ii) transmit via
email,  facsimile  and  overnight  delivery  an  irrevocable  and  unconditional  instruction  to
Company’s stock transfer agent; and (iii) issue the Initial Issuance,
as  Direct  Registration Systems (DRS) shares to IBC’s account with The
Depository Trust Company (DTC) or through the Fast Automated Securities Transfer
(FAST) Program of DTC’s Deposit/Withdrawal Agent Commission (DWAC) system,
without any legends or restriction on transfer. The date upon which the first
tranche of the Initial Issuance shares along with any shares issued as a
settlement fee have been received into IBC’s account and are available for sale
by IBC shall be referred to as the “Issuance Date”. In the event that Company is
delinquent on issuance of shares of stock to IBC pursuant to the terms and
conditions of this Section 3 within five (5) Trading Days of a request for
issuance of shares pursuant to Court Order Granting Approval of this Settlement
Agreement, then the Discount shall be increased by five percent (5%), as well as
an additional five percent (5%) for each additional delinquency of five (5)
Trading Days up to a maximum Discount of ninety percent (90%) until all
Settlement Shares and Settlement Fee Shares have been received by IBC and
Company has fully complied with all terms and conditions and obligations
pursuant to this Settlement Agreement and Stipuation.
 
 
3

--------------------------------------------------------------------------------

 
 
c.           During the Valuation Period, the Company shall deliver to IBC,
through the Initial Issuance and any required Additional Issuance subject to
paragraph 3(f) herein, that number of shares (the “Final Amount”) with an
aggregate value equal to (A) the sum of the Claim Amount, divided by (B) the
Purchase Price. The parties acknowledge that the number of Settlement Shares
along with any Settlement Fee Shares to be issued pursuant to this Agreement is
indeterminable as of the date of its execution, and could well exceed the
current existing number of shares outstanding as of the date of its execution.


 
d.           If at any time during the Valuation Period the Market Price is
below 90% of the Market Price on the day before the Issuance Date, Company will
immediately cause to be issued and delivered to IBC in accordance with the
provisions of Section 3(b) herein, such additional shares as may be required to
effect the purposes of this Settlement Agreement (each, an “Additional
Issuance”), subject to the limitation in the paragraph below. At the end of the
Valuation Period, if the sum of the Initial Issuance and any Additional Issuance
is greater than the Final Amount, IBC shall promptly deliver any remaining
shares to Company or its transfer agent for cancellation.
 
e.           Notwithstanding anything to the contrary contained herein, it is
the intention of the parties that the Settlement Shares along with Settlement
Fee Shares beneficially owned by IBC at any given time shall not exceed the
number of such shares that, when aggregated with all other shares of Company
then beneficially owned by IBC, or deemed beneficially owned by IBC, would
result in IBC owning more than 9.99% of all of such Common Stock as would be
outstanding on such date, as determined in accordance with Section 16 of the
Exchange Act and the regulations promulgated thereunder. In compliance
therewith, the Company agrees to deliver the Initial Issuance and any Additional
Issuances in one or more traunches.
 
f.           For the avoidance of doubt, the price used to determine the number
of shares of Common Stock to be delivered pursuant to any Share Request shall be
rounded up to the nearest decimal place of .00001.
 
                         4 .       Necessary Action.  At all times after the
execution of this Agreement and entry of the Order by the Court, each party
hereto agrees to take or cause to be taken all such necessary action including,
without limitation, the execution and delivery of such further instruments and
documents, as may  be reasonably  requested by any  party for such purposes or
otherwise necessary to effect and complete the transactions contemplated hereby.
 
                         5.        Releases.  Upon receipt of all of the
Settlement Shares and Settlement Fee Shares for and in consideration of the
terms and conditions of this Agreement, and except for the obligations,
representations and covenants arising or made hereunder or a breach hereof, the
parties hereby release, acquit and forever discharge the other and each, every
and all of their current and past officers, directors, shareholders, affiliated
corporations, subsidiaries, agents, employees, representatives, attorneys,
predecessors, successors and assigns (the “Released Parties”), of and from any
and all claims, damages, cause of action, suits and costs, of whatever nature,
character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect IBC’s right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.
 
 
4

--------------------------------------------------------------------------------

 
                 
        6.        Representations. Company hereby represents, warrants and
covenants to IBC as f ollows:
 
a.           There are One Billion Four Hundred Ninety Million (1,490,000,000)
shares of Common Stock of the Company authorized, of which approximately Ten
Million Six Hundred Sixty Thousand Eight Hundred Seventy Two (10,660,872) Shares
of Common Stock are issued and oustanding; and approximately One Billion, Four
Hundred Seventy Nine Million Three Hundred Thirty Nine Thousand One Hundred
Twenty Eight (1,479,339,128) Shares of Common Stock are available for issuance
pursuant hereto;
 
b.           The shares of Common Stock to be issued pursuant to the Order are
duly authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;
 
c.           The shares will be exempt from registration under the Securities
Act and issuable without any restrictive legend;
 
d.           The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock at least equal to the greater of the number of
shares that could be issued pursuant to the terms of the Order and that it shall
reserve at its transfer agent, at a minimum, Forty Million (40,000,000) shares
during the Valuation Period in order to ensure that it can properly carry out
the terms of this agreement, which may only be released to Company once all of
the settlement shares have been delivered and converted pursuant to this
agreement and Company’s obligations are otherwise fully satisfied or there has
otherwise been a default pursuant to the terms of this agreement;
 
e.           If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;
 
f.           The execution of this Agreement and performance of the Order by
Company and IBC will not (1) conflict with, violate or cause a breach or default
under any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;
 
g.           Without limitation, the Company hereby waives any provision in any
agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;
 
h.           The Company has all necessary power and authority to execute,
deliver and perform all of its obligations under this Agreement;
 
i.           The execution, delivery and performance of this Agreement by
Company has been duly authorized by all requisite action on the part of Company
and its Board of Directors (including a majority of its independent directors),
and this Agreement has been duly executed and delivered by Company;
 
j.           Company did not enter into the transaction giving rise to the
Claims in contemplation of any sale or distribution of Company’s common stock or
other securities;
 
k.           There has been no modification, compromise, forbearance, or waiver
entered into or given with respect to the Claims. There is no action based on
the Claims that is currently pending in any court or other legal venue, and no
judgments based upon the Claims have been previously entered in any legal
proceeding;
 
l.           There are no taxes due, payable or withholdable as an incident of
Seller’s provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;
 
m.           Seller was not and within the past ninety (90) days has not been
directly or indirectly through one or more intermediaries in control, controlled
by, or under common control with, the Company and is not an affiliate of the
Company as defined in Rule 144 promulgated under the Act;


 
5

--------------------------------------------------------------------------------

 
 
n.           To the best of the Company’s knowledge, Seller is not, directly or
indirectly, utilizing any of the proceeds received from IBC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;
 
o.           Company has not received any notice (oral or written) from the SEC
or Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and
 
p.           Seller will not, directly or indirectly, receive any consideration
from or be compensated in any manner by, the Company, or any affiliate of the
Company, in exchange for or in consideration of selling the Claims;
 
q.           Company represents that none of the services provided or to be
provided which gave rise to the Claims were or are services related to promoting
the  Company’s Securities or that may be considered relations services;
 
r.           Company represents that each Claim being purchased pursuant hereto
is a bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller;
 
s.           Company acknowledges that IBC or its affiliates may from time to
time, hold outstanding securities of the Company which may be convertible in
shares of the Company’s common stock at a floating conversion rate tied to the
current market price for the stock. The number of shares of Common Stock
issuable pursuant to this Agreement may increase substantially in certain
circumstances, including, but not necessarily limited to the circumstance
wherein the trading price of the Common Stock declines during the Valuation
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the transaction contemplated by this Agreement and
recognize that they have a potential dilutive effect. The board of directors of
the Company has concluded in its good faith business judgment that such
transaction is in the best interests of the Company. The Company specifically
acknowledges that its obligation to issue the Settlement Shares is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company. The Board of
Directors of the Company has further given its consent for each conversion of
shares of stock pursuant to this agreement and agrees and consents that same may
occur below the par value of the Company’s Common Stock.
 
t.           None of the transactions agreements or proceedings described above
is party of a plan or scheme to evade the registration requirements of the
Securities Act and Mondial and IBC are acting and has acted in an arms length
capacity.
 
                         7.        Continuing Jurisdiction. Simultaneously with
the execution of this Agreement, the attorneys representing the parties hereto
will execute a stipulation of dismissal substantially in the form annexed hereto
as Exhibit B (the “Stipulation of Dismissal”). In order to enable the Court to
grant specific enforcement or other equitable relief in connection with this
Agreement,
 
(a) the parties consent to the jurisdiction of the Court for purposes of
enforcing this Agreement, and (b) each party to this Agreement expressly waives
any contention that there is an adequate remedy at law or any like doctrine that
might otherwise preclude injunctive relief to enforce this Agreement.

 
 
6

--------------------------------------------------------------------------------

 
                  
                         8.        Conditions Precedent/ Default .
 
a.           If Company shall default in promptly delivering the Settlement
Shares to IBC in the form and mode of delivery as required by Paragraphs 2, 3, 4
and 6 herein or otherwise fail in any way to fully comply with the provisions
thereof;
 
                                    b.           If the Order shall not have
been entered by the Court on or prior to ninety (90) days after execution of
this agreement;


c.           If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;
 
d.           If Bankruptcy, dissolution, receivership, reorganization,
insolvency or liquidation proceedings or other proceedings for relief under any
bankruptcy law or any law for the relief of debtors or other legal proceedings
for any reason shall be instituted by or against the Company; or if the trading
of the Common Stock shall have been halted, limited, or suspended by the SEC or
on the Principal Market; or trading in securities generally on the Principal
Market shall have been suspended or limited; or, minimum prices shall been
established for securities traded on the Principal Market or eligible for
delivery via DTC or DWAC; or the Common Stock is not eligible or unable to be
deposited for trade on the Principal Market; or the Common Stock is no longer
eligible for book transfer delivery via DWAC; or the Company is delinquent or
has not made its required Securities and Exchange Commission filings; or if at
any time the Market Price for the Company’s Common Stock drops below .02; or if
at any time the sales volume of the Company’s Common Stock on the Principal
Market drops below $5,000 per week (the cumulative volume of five consecutive
Trading Days); or there shall have been any material adverse change (i) in the
Company’s finances or operations, or (ii) in the financial markets such that, in
the reasonable judgment of the IBC, makes it impracticable or inadvisable to
trade the Settlement Shares; and such suspension, limitation or other action is
not cured within ten (10) trading days; then the Company shall be deemed in
default of the Agreement and Order and this Agreement shall be voidable in the
sole discretion of IBC, unless otherwise agreed by written agreement of the
parties;
 
e.           In the event that the Company fails to fully comply with the
conditions precedent as specified in paragraph 8 a. through d. herein, then the
Company shall be deemed in default of the agreement and IBC, at its option and
in its sole discretion, may declare Company to be in default of the Agreement
and Order, and this Agreement shall be voidable in the sole discretion of IBC,
unless otherwise agreed by written agreement of the parties. In said event, IBC
shall have no further obligation to comply with the terms of this agreement and
can thus opt out of making any remaining payments, if applicable, not previously
made to creditors as contemplated by the Claims Purchase Agreements as
referenced in schedule A, 1 through 11.
 
                         9.       Information. Company and IBC each represent
that prior to the execution of this Agreement, they have fully informed
themselves of its terms, contents, conditions and effects, and that no promise
or representation of any kind has been made to them except as expressly stated
in this Agreement.
 
                         10.     Ownership and Authority. Company and IBC
represent and warrant that they have not sold, assigned, transferred, conveyed
or otherwise disposed of any or all of any claim, demand, right, or cause of
action, relating to any matter which is covered by this Agreement, that each is
the sole owner of such claim, demand, right or cause of action, and each has the
power and authority and has been duly authorized to enter into and perform this
Agreement and that this Agreement is the binding obligation of each, enforceable
in accordance with its terms.
 
 
7

--------------------------------------------------------------------------------

 
 
       11.          No Admission. This Agreement is contractual and it has been
entered into in order to compromise disputed claims and to avoid the uncertainty
and expense of the litigation. This Agreement and each of its provisions in any
orders of the Court relating to it shall not be offered or received in evidence
in any action, proceeding or otherwise used as an admission or concession as to
the merits of the Action or the liability of any nature on the part of any of
the parties hereto except to enforce its terms.
 
                         12.        Binding Nature.  This Agreement shall be
binding on all parties executing this Agreement and their respective successors,
assigns and heirs.


        13.        Authority to Bind.  Each party to this Agreement represents
and warrants that the execution, delivery and performance of this Agreement and
the consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.
 
                         14.          Covenants.
 
                       a.           For so long as IBC or any of its affiliates
holds any shares of Common Stock, neither Company nor any of its affiliates
shall vote any shares of Common Stock owned or controlled by it (unless voting
in favor of a proposal approved by a majority of Company’s Board of Directors),
or solicit any proxies or seek to advise or influence any person with respect to
any voting securities of Company; in favor of (1) an extraordinary corporate
transaction, such as a reorganization or liquidation, involving Company or any
of its subsidiaries, (2) a sale or transfer of a material amount of assets of
Company or any of its subsidiaries, (3) any material change in the present
capitalization or dividend policy of Company, (4) any other material change in
Company’s business or corporate structure, (5) a change in Company’s charter,
bylaws or instruments corresponding thereto (6) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (7) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended, (8) terminating its
Transfer Agent (9) taking any action which would impede the purposes and objects
of this Settlement Agreement or (10) taking any action, intention, plan or
arrangement similar to any of those enumerated above. Nothing in this section
shall be deemed to exclude strategic decisions by Company made in an effort to
expand the Company except as expressly stated herein. The provisions of this
paragraph may not be modified or waived without further order of the Court.
 
  b.           Immediately upon the signing of the Settlement Order by the
Court, the Company shall cause to be filed a Form 8-K with the Securities and
Exchange Commission disclosing the settlement. The Company shall file such
additional SEC filings as may be required in respect of the transactions.
 
 15.        Indemnification. Company
shall  indemnify,  defend  and  hold  IBC  and  its affiliates harmless with
respect to all obligations of Company arising from or incident or related to
this Agreement, including, without limitation, any claim or action brought
derivatively or by the Seller or shareholders of Company.
 
 16.         Legal Effect.  The parties to this Agreement represent that each of
them has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.
 
 17.        Waiver of Defense. Each party hereto waives a statement of decision,
and the right to appeal from the Order after its entry. Company further waives
any defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys’ fees, expenses and
costs.
 
 
8

--------------------------------------------------------------------------------

 
 
 18.         Signatures.      This Agreement may be signed in counterparts and
the Agreement, together with its counterpart signature pages, shall be deemed
valid and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes. This Agreement may be amended only by an instrument in writing signed
by  the party to be charged with enforcement thereof. This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.
 
 19.          Choice of Law, Etc. Notwithstanding the place where this Agreement
may be executed by either of the parties, or any other factor, all terms and
provisions hereof shall be governed by and construed in accordance with the laws
of the State of Florida, applicable to agreements made and to be fully performed
in that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in Sarasota County, Florida.
 
 20.           Exclusivity. For a period of the later of one hundred eighty
(180) days from the date of the execution of this Agreement or upon IBC’s final
sale of all shares of stock issued pursuant hereto subsequent to final
adjustment; (a) Company and its representatives shall not enter into any
exchange transaction under Section 3(a)(10) of the Securities Act nor directly
or indirectly discuss, negotiate or consider any proposal, plan or offer from
any other party relating to any liabilities, or any financial transaction having
an effect or result similar to the transactions contemplated hereby, and (b) IBC
shall have the exclusive right to negotiate and execute definitive documentation
embodying the terms set forth herein and other mutually acceptable terms.
 
 21.          Inconsistency. In the event of any inconsistency between the terms
of this
Agreement  and  any  other  document  executed  in  connection  herewith,  the  terms  of  this
Agreement shall control to the extent necessary to resolve such inconsistency.
 
 22.           NOTICES.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of


(a)       the date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission,


(b)       the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or


(c)       the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid, in each case, addressed
to each of the other parties thereunto entitled at the following addresses (or
at such other addresses as such party may designate by ten (10) days’ advance
written notice similarly given to each of the other parties hereto):
 
 
9

--------------------------------------------------------------------------------

 


 
Company:

Mondial Ventures, Inc.
Dennis Alexander, CEO
6564 Smoke Tree Lane
Scottsdale, Arizona 85253
Telephone:
Email:


 


 
with a copy to:
 
Michael G. Brown, Esquire
P.O. Box 19702
Sarasota, Florida 34237
941-780-1300 (phone)
 941-296-7500 (fax)
Florida Bar No. 0148709
 


IBC Funds, LLC
Attn: Samuel Oshana
1170 Kane Concourse, Suite 404
Bay Harbor, Florida 33154
Telephone: 786-218-4651
Email: sam@ibcfunds.com


and
 


Charles N. Cleland, Jr., P.A.
2127 Ringling Boulevard, Suite 104
Sarasota, Florida 34237
(941) 955-1595 phone
(941) 953-7185 facsimile Florida Bar No. 0896195
ccleland@clelandpa.com email
 
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.


 


IBC Funds, LLC




By:      /s/SamOshana                                   
Name: Sam Oshana 
Title: Managing Member 








 
Mondial Ventures, Inc.
 
 
By: /s/Dennis R Alexander
Name: Dennis R Alexander
Title: CEO

 
11

--------------------------------------------------------------------------------

 


 
Affiliates
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 


 
EXHIBIT A
 


 
IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT IN AND FOR SARASOTA COUNTY,
FLORIDA



CIVIL ACTION NO.
IBC Funds, LLC,
a Nevada Limited Liability Company,
Plaintiff,


-against-


Mondial Ventures, Inc., a Nevada Corporation,
Defendant.
                                                                
_________________________________________
 
 
ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION


 


 
This matter having come on for a hearing on the _    day of   ________,  2014,
to approve the Settlement Agreement entered into as of_______ , 2014, between
Plaintiff, IBC Funds, LLC (“Plaintiff”) and Defendant, Mondial Ventures, Inc.
(“Defendant” and collectively with Plaintiff, the “Parties”), and the Court
having held a hearing as to the fairness of the terms and conditions of the
Settlement Agreement and Stipulation and being otherwise fully advised in the
premises, the Court hereby finds as follows:
 
1.           The Court has been advised that the Parties intend that the sale of
the Shares (as defined by the Settlement Agreement and, hereinafter, the
“Shares”) to and the resale of the Shares by Plaintiff in the United States,
assuming satisfaction of all other applicable securities laws and regulations,
will be exempt from registration under the Securities Act of 1933 (the
“Securities Act”) in reliance upon Section 3(a)(10) of the Securities Act based
upon this Court’s finding herein that the  terms and conditions of the issuance
of the Shares by Defendant to Plaintiff are fair to Plaintiff;
 
2.           The hearing having been scheduled upon the consent of Plaintiff and
Defendant, Plaintiff has had adequate notice of the hearing and Plaintiff is the
only party to whom Shares will be issued pursuant to the Settlement Agreement;
 
3.           The terms and conditions of the issuance of the Shares in exchange
for the release of certain claims as set forth in the Settlement Agreement are
fair to Plaintiff, the only party to whom the Shares will be issued;
 
4.           The fairness hearing was open to Plaintiff. Plaintiff was
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
The Settlement Agreement and Stipulation entered into between the parties is
hereby approved and the parties are ordered to comply with same. The Circuit
Court of the Twelfth Judicial Circuit in and for Sarasota County, Florida
reserves jurisdiction over the parties to this action as well as the subject
matter herein for purposes of contempt and enforcement of the Settlement
Agreement and Stipulation as well as for such other purposes as allowed by law.
 
 
13

--------------------------------------------------------------------------------

 
 
 
SO ORDERED, this ____________________   day of  ____________   , 2014.
 
 
                            The Honorable ______________________________
 
 
 
Conformed copies to:
Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.
 
 
14

--------------------------------------------------------------------------------

 
 
 
IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT IN AND FOR SARASOTA COUNTY,
FLORIDA

 




CIVIL ACTION NO.
 


IBC Funds, LLC,
a Nevada Limited Liability Company,
Plaintiff,


-against-




Mondial Ventures, Inc., a Nevada Corporation,
Defendant.
                                                                
STIPULATION OF DISMISSAL
 
 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no party hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, dismissed,
each party to bear its own costs.
 
This Stipulation may be filed without further notice with the Clerk of the
Court.


Dated:              ____________ , 2014




Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esquire
CHARLES N. CLELAND, JR., P.A.
P.O. Box 19702
Florida Bar No. 0896195
Sarasota, Florida 34237
2127 Ringling Blvd., Suite 104
941-780-1300 (phone)
Sarasota, Florida 34237
941-296-7500 (fax)
(941) 955-1595 phone
Florida Bar No. 0148709
(941) 953-7185 facsimile
Attorney for Defendant Attorney for Plaintiff


SO ORDERED
         
 
The Honorable ______________________________
 
 
 
 
15

--------------------------------------------------------------------------------

 